DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim does not end with a period (.). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the port” in line 5 lacks antecedent basis. Since a port is previously disclosed in claim 2, it is unclear if claim 3 should depend from claim 1 as written, or from claim 2 which comprises the port.
	Regarding claim 11, the limitation “the port” in line 5 lacks antecedent basis. Since a port is previously disclosed in claim 10, it is unclear if claim 11 should depend from claim 9 as written, or from claim 10 which comprises the port.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seabrook US Patent 6,427,523 (hereinafter referred to as Seabrook).
Regarding claim 1, Seabrook discloses a product comprising: 
a coupling 26 constructed and arranged for attachment to a blower unit 24 for detecting leaks in a structure (vehicle) 10 and for attachment to a surface of the structure defining an opening via at least one sealing gasket 44, and to allow air flow through the coupling when the blower unit is attached to the coupling.
Regarding claim 2, Seabrook discloses the product is constructed and arranged to prevent air flow through the coupling (via vent cover 16) when the blower unit is not attached to the coupling, and wherein the coupling further includes a pressure port 74 defined within a surface of the coupling constructed and arranged to accommodate at least one of a differential pressure gauge 70 fitting or tube 72.
Regarding claim 3, Seabrook discloses the coupling comprising a plate, wherein the plate comprises a first opening defined by a first inner surface of the plate (fig 3), at least one lip extending axially from the first inner surface, wherein the at least one lip is constructed and arranged to seat within the opening defined within the structure as seen in fig. 2, and wherein the port comprises a second opening defined by a second inner surface of the plate (port 74 extends through the surface); and a door 16, wherein the door is rotatably attached to the plate (door rotates to open as seen in fig. 1).
Regarding claim 8,  Seabrook discloses the sealing gasket 44 is constructed and arranged to seal the coupling with a body of the structure 10 to create a fluid-tight seal as claimed.

Regarding claim 17,  Seabrook discloses a product comprising: 
a coupling 26 constructed and arranged for attachment to a blower unit 24 for detecting leaks in a structure 10 and for attachment to a surface 14 of the structure defining an opening 15, and to allow air flow through the coupling when the blower unit is attached to the coupling as claimed.
Regarding claim 20, Seabrook discloses the coupling comprising a sealing gasket 44 constructed and arranged to seal the coupling with a body of the structure to create a fluid-tight seal as claimed.

Claim(s) 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovacs US Patent 5,780,722 (hereinafter referred to as Kovacs).
Regarding claim 9, Kovacs discloses a method in column 3 comprising: 
providing an opening 12 defined within a structure 10; 
operatively attaching a coupling to an exterior surface of the structure defining the opening via a sealing gasket 36 so that the coupling is in fluid communication with the opening; 
attaching a blower unit 22 to the coupling; 
flowing air into an interior of the structure to pressurize the interior of the structure using the blower unit; 
spraying a solution 44 having a surface tension to produce bubbles when air is blown onto it; 
and determining a location of a leak 48 in the structure where bubbles 46 are present.
Regarding claim 15, the sealing gasket of Kovacs is configured to seat within an open window of the structure to create a fluid tight seal as claimed.
Regarding claim 16, Kovacs discloses the sealing gasket is constructed and arranged to seal the coupling with a body of the structure to create a fluid-tight seal

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seabrook.
Regarding claims 4-6, Seabrook discloses the claimed invention including the sealing gasket disposed around a perimeter of the plate but does not explicitly teach the plate as comprising a transparent, acrylic glass as claimed. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate from any desired material including for example, metal, plastics or acrylic glass as claimed in order to allow for a visual inspection inside the coupling during operation, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 7, Seabrook discloses the claimed invention but does not explicitly teach the sealing gasket is constructed and arranged to seat within an open window of the structure to create a fluid-tight seal as claimed. The background of the invention of Seabrook discloses a device (Hubert) in which a conduit is placed in a window to form a fluid-tight seal. It would have been obvious to one of ordinary skill in the art at the time of filing to have used the disclosed teachings of Hubert to attach the sealing gasket of Seabrook to allow for a simple attachment though any existing opening such as a window.

Regarding claims 18 and 19, Seabrook discloses the claimed invention including the sealing gasket disposed around a perimeter of the plate but does not explicitly teach the plate as being transparent as claimed. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate from any desired material including for example, metal, plastics or any transparent material as claimed in order to allow for a visual inspection inside the coupling during operation, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs as applied to claim 9 above and further in view of Seabrook.
Regarding claim 10, Kovacs discloses the claimed invention but does not explicitly teach the coupling preventing airflow when the blower unit is not attached. Seabrook discloses a leakage detection system and method which is constructed and arranged to prevent air flow through the coupling (via vent cover 16) when the blower unit is not attached to the coupling, and wherein the coupling further includes a pressure port 74 defined within a surface of the coupling constructed and arranged to accommodate at least one of a differential pressure gauge 70  fitting or tube 72. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Seabrook with those of Kovacs to allow for the opening to be closed when not in operation and to provide a pressure gauge system for monitoring an internal pressure of the structure to ensure proper operation of the leak test.
Regarding claim 11, Kovacs teaches the claimed invention but does not explicitly disclose the plate  and door as claimed. Seabrook teaches a leak detection system comprising a coupling comprising a plate, wherein the plate comprises a first opening defined by a first inner surface of the plate (fig 3), at least one lip extending axially from the first inner surface, wherein the at least one lip is constructed and arranged to seat within the opening defined within the structure as seen in fig. 2, and wherein the port comprises a second opening defined by a second inner surface of the plate (port 74 extends through the surface); and a door 16, wherein the door is rotatably attached to the plate (door rotates to open as seen in fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Seabrook with those of Kovacs in order to allow for the opening to be closed when not in operation.
Regarding claims 12 and 13, Kovacs and Seabrook disclose the claimed invention including the sealing gasket disposed around a perimeter of the plate but do not explicitly teach the plate as comprising a transparent, acrylic glass as claimed. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate from any desired material including for example, metal, plastics or acrylic glass as claimed in order to allow for a visual inspection inside the coupling during operation, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.398, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, in combination, the sealing gasket is disposed around a perimeter of the plate as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Browning reference teaches a similar bubble leakage test device including a blower and coupling for a structure which can be used to determine the location of a leak based on bubbles generated by the leakage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861